On Motion to Dismiss Apteal.
The opinion of the court was delivered by
Watkins, J.
The motion assigns, that the record discloses neither motion to quash, motion for new trial, nor motion in arrest of judgment; and, further, that it contains no bill of exceptions to any ruling of the trial judge, and that, as a necessary consequence, the defendant was without right to appeal.
But it appears from the record that on the day previous to the one on which the motion to dismiss was filed, defendant’s counsel filed a special assignment of errors apparent on the face of the record to the effect (1) that the crime charged in the indictment was barred by the limitation of the statute at the lime same was presented; and (2) that it affirmatively appears by the record that the *1160defendant was never arraigned, nor ever personally present at the time of any pretended arraignment.
In the presence of this assignment the motion can not prevail, as the defendant is entitled to be beard on those questions of law, notwithstanding they are for the first time raised by an assignment of error in this court. State vs. Balize, 38 An. 542; State vs. Hanks, 38 An. 468; State vs. Behan, 20 An. 389; State vs. Morel. 20 An. 402; State vs. Krepple, 20 An. 402.
The motion is denied.